Chapman, J.*
1. The by-laws of the company do not make the deposit notes absolute funds. They are not declared to be such, but, on the contrary, assessments of these notes are spoken pf in the 23d article. The court are of opinion that it was proper to assess them in the usual way.
2. The record af the assessment was sufficient. The directors *112voted to cancel all their second class policies, and close the busi< ness of that class. This would of course make a return of a portion of the premium which had been paid on unexpired policies due to the holders of such policies; and, if there were not ftinds in the hands of the company sufficient to pay the debt thus created, it would be proper to raise the money by assessment upon the policy holders from whom it was due. But this is not important in the present case, as the defendants were not assessed for any part of this debt. The company also owed other debts, and a committee of the directors which had been appointed to consider the matter made a report recommending an assessment, and stating its amount and all its details. It is objected that, though it was voted that the report be accepted and adopted, yet this was not a sufficient vote to authorize the assessment. But no particular formula is necessary in voting an assessment. Corporate votes are sufficient if they state substantially and intelligibly the intent of the voters. Thus, the vote of a town accepting the report of a committee appointed to establish school districts, and recommitting it to the committee for the purpose of having the work completed, is sufficient to establish the districts, though the town does not in direct terms express its intent to establish them. Alden v. Rounseville, 7 Met. 218. In this case the vote to accept and adopt the report, which not only recommended the assessment but stated its details, expresses with sufficient clearness the intent of the directors to make the assessment in the manner in which the committee had prepared it.
3. The Gen. Sts. c. 58, § 54, do not require that the book in which the statement of the assessment is recorded shall be used for that sole purpose. The fact that the same book was used by the secretary of the company to record the annual statements of the company could not injure any one, and was not contrary to the spirit, intent or letter of the statute. The statement of the assessment appears to have been' signed by six of the directors ; and, as it does not appear that any others voted for it, the presumption is that all who voted for it signed the statement, as it was their duty to do.
*1134. The judge who tried the cause was of opinion upon the whole evidence that the method of laying the assessment which was adopted was just and equitable. His opinion on this point should be our guide, unless we can see that the method was in violation of some principle. But on examination we can see no such violation of principle. Exact equality cannot be obtained, and it is sufficient if the assessment makes a reasonable approximation to equality

Exceptions overruled


 Hoar, J. did not sit in this case.